DETAILED ACTION

Response to Arguments
Applicant's election with traverse of Species II in the reply filed on 10/11/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden in examination.  This is not found persuasive because the cited reference below cant not reject a subject matter in claims 8 and 23 “a common reference signal”.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 16-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cirik (US Pub. 2021/0360631).
Regarding claim 1, Cirik discloses a method of wireless communication comprising: 
receiving, by a first wireless communications device from a second wireless communications device, a message (par.004 “A base station……Sending the message via a plurality of different wireless resources…..increasing spatial diversity of repetitions of the message”, par. 0156 “MSG 1….preamble transmission…….an RRC message…..CSI-RSs”) comprising configuration information indicating a reference signal (par.0134 “The CSI-RS configuration may comprised one or more parameters indicating”, par.0142-0143 “downlink reference signals…CSI-RS”), for a plurality of spatial domain multiplexing (SDM) uplink streams (par.097 “symbol streams”, par.0242 “configuration parameters may indicate……SDM-Scheme…The wireless device may send….via the plurality of uplink resources based on the plurality of spatial domain transmission filters”, par.0243 “uplink sources……spatial domain multiplex SDM”);
measuring, by the first wireless communications device, the reference signal from the second wireless communications device (par.0156 “The wireless device may measure RSRP of one or more reference signals CSI-RSs”); and
applying, by the first wireless communications device, a result from the measuring to each stream among the plurality of SDM uplink streams (par.0155 “The one or more RACH parameters….to determine an uplink transmit power of first message……a received target power and/or an initial power of the preamble transmission”, par.0156-0157).  
Regarding claims 2 and 17, Cirik discloses the plurality of SDM uplink streams are between a panel of the first wireless communications device and a panel of the second wireless communications device (par.0190 “the wireless device 1502 may comprises one or more antenna panels”, par.0191 “The base station 1504 may comprise multiple antennas….panels”).  
Regarding claims 3 and 18, Cirik discloses receiving, by the first wireless communications device from the second wireless communications device, a first message comprising a list of possible reference signals for the plurality of SDM uplink streams (par.0154 “Msg 1…….The one or more RACH parameters may indicate……CSI-RSs”), the message comprising a second message and the configuration information comprising an indication of the reference signal from among the list of reference signals (par.0156 “Msg 3….. one or more reference signals….CSI-RSs”).  
Regarding claims 4 and 19, Cirik discloses the message comprises a first message, the method further comprising: receiving, by the first wireless communications device from the second wireless communications device (par.0155 “Msg 1”), a second message identifying the plurality of SDM uplink streams as part of a first group (par.0156 “An RRC message may be used to configure one or more preamble groups”).  
Regarding claims 5 and 20, Cirik discloses the reference signal comprises a first reference signal, the method further comprising: receiving, by the first wireless communications device from a third wireless communications device (par.071 “Dual connectivity….MCG and a secondary cell group SCG”), a third message comprising configuration information indicating a second reference signal for one or more additional SDM uplink streams, the first and second reference signals being different and the one or more additional SDM uplink streams are identified as part of a second group (par.0156 “An RRC message may be used to configure one or more….group A and/or group B”).  
Regarding claims 6 and 21, Cirik discloses the third wireless communications device is different than the second wireless communications device (par.0117 “PCell”, “Scell”).  
Regarding claims 7 and 22, Cirik discloses performing a coarse power adjustment to the plurality of SDM uplink streams (par.0155 “The one or more RACH parameters….to determine an uplink transmit power of first message……a received target power and/or an initial power of the preamble transmission”).  
Regarding claim 16, Cirik discloses everything as claim 1 above.  More specifically, Cirik discloses transceiver (fig. 15A, elements 1520, 1522).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642